 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
      ACRES BONUSING, INC., et al.,               Case No.: 3:19-cv-5418-WHO
11
                     Plaintiff,                   ORDER ON STIPULATED
12
                                                  RESCHEDULING OF THRESHOLD MOTIONS
13           v.
                                                  Date: March 11, 2020
14    LESTER MARSTON, et al.,
                                                  Time: 2 p.m.
15                           Defendants.          Judge: William H. Orrick

16

17

18
            Before the Court are three motions to dismiss (Dkts. 29, 32-33) and two motions to strike.
19
     (Dkts. 30-31.) Only Plaintiff Acres Bonusing, Inc. (“ABI”) is subject to the motions to strike.
20
            These motions are all scheduled under a stipulated scheduling agreement between the
21

22 Parties. As part of the stipulated scheduling agreement, Plaintiffs may request their time to

23 respond to any of Defendants’ motions be extended by up to forty-five days. (Dkt. 28, ¶7.)

24          Plaintiffs jointly request their time to respond to Defendants’ motions to dismiss be
25
     extended by fifteen-days to February 18, 2020. Plaintiff, ABI, requests its time to respond to the
26
     motions to strike be extended by forty-three days to March 19, 2020.
27

28
                                                     1

            ORDER                  ON STIPULATED RESCHEDULING OF THRESHOLD MOTIONS
 1         IT IS HEREBY ORDERED the parties shall adhere to the following schedules:
 2         For the Motions to Dismiss at Dockets 29, 32 and 33:
 3
                  2/18/2020: Plaintiff Oppositions
 4
                  2/25/2020: Defendant Replies
 5
                  3/11/2020: Motions Heard
 6

 7         For the Motions to Strike at Dockets 30 and 31:

 8                3/19/2020: Plaintiff Oppositions

 9                3/26/2020: Defendant Replies
10                4/15/2020: Motions Heard
11

12
     Dated: February 3, 2020                             _______________________________
13                                                       District Court Judge
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2

            ORDER              ON STIPULATED RESCHEDULING OF THRESHOLD MOTIONS
